Citation Nr: 1825353	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease and diabetes mellitus, type II, and/or as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The Veteran filed a Notice of Disagreement (NOD) in January 2013 and a Statement of the Case (SOC) was issued in January 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in January 2014. Thus, the Veteran perfected a timely appeal of the issues.

In February 2018, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 
38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).


The Veteran contends that his hypertension is related to his conceded exposure to herbicides, or alternatively, is secondary to his service-connected ischemic heart disease. 

At his February 2018 Board hearing, the Veteran asserted that he was directly sprayed with herbicides on at least three occasions while serving in the Republic of Vietnam. He further testified that he was first diagnosed with hypertension in 1971 by a physician who is now deceased. Although the Veteran attempted to obtain contemporaneous medical records from that time, his efforts were unsuccessful as those records were destroyed. 

During the hearing, the Veteran's representative noted a 2016 study of the American College of Occupational Environmental Medicine on herbicide exposure in Vietnam and hypertension in support of the Veteran's contention that there was a relation between his current hypertension and herbicide exposure. The Veteran subsequently submitted a medical article titled Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans. JOEM, Volume 58, Number 11, November 2016. In pertinent part, the article noted that it examined hypertension risk in Army Chemical Corps (ACC) Veterans who sprayed defoliant in Vietnam and investigated the association between self-reported physician-diagnosed-hypertension (SRH) and herbicide spray history, adjusting for various other factors. The result of the study noted that herbicide spray history and Vietnam service status were significantly associated with SRH. The conclusion was that occupational herbicide exposure history and Vietnam service status were significantly associated with hypertension risk. 

The Veteran also submitted an internet article titled How Are Diabetes and Hypertension Related? This article noted that diabetes and high blood pressure are considered to be "comorbidities. During the hearing, the Veteran's representative noted that diabetes and hypertension (among other conditions) were related in producing coronary artery disease. It was unclear if this statement and article were intended as an additional alternative theory of entitlement for secondary service connection.  

The Veteran's wife submitted a statement in February 2018 in which she noted that she was with her husband in 1971 when both saw Dr. L.R. in advance of the birth of their first child. She noted that Dr. L.R. diagnosed the Veteran with hypertension during that visit and placed the Veteran on medication for the condition. She stated that she could not understand why the Veteran had this condition as he was not overweight and very active. When questioned about the Veteran's condition and when he thought it started, Dr. L.R. informed the couple that there was no way to put a date on it, but that most likely the Veteran had hypertension longer than a few months.

The Veteran was afforded a VA examination in November 2012, at which time a diagnosis of hypertension was confirmed. The VA examiner provided a negative opinion concerning secondary service connection, noting that hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition. As rationale he noted that the Veteran's hypertension had an onset in 1973 which was several years before onset of ischemic heart disease in 2002. He stated that it seemed more likely that several years of hypertension along with diabetes mellitus and hyperlipidemia caused coronary artery disease which resulted in ischemic heart disease. The examiner attempted to clarify the relationship of hypertension to ischemic heart disease by stating that "ischemic heart disease does not cause hypertension; however, hypertension can be an important factor in the causation of ischemic heart disease. While the examiner's opinion addressed the question of whether the Veteran's hypertension was caused by his service-connected ischemic heart disease, the examiner failed to address the aggravation element of secondary service connection.  

Additionally, the November 2012 VA examination failed to address the Veteran's contentions of a direct etiological relationship between his current hypertension and his military service, specifically his presumed in-service exposure to herbicides. The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).

In this regard, the Board is cognizant that there is no VA presumption for service connection for hypertension. See 38 C.F.R. § 3.309 (e) (listing those diseases associated with exposure to certain herbicide agents). However, even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to a presumptive service connection, without clearly considering direct service connection, is inadequate on its face").

Furthermore, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category. However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category. Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates. See 79 Fed. Reg. 20,308 (April 11, 2014). Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309. 

Therefore, an addendum opinion must be obtained regarding the aforementioned issue of aggravation, as well as any relationship between the Veteran's hypertension and his military service, to include his conceded in-service herbicide exposure. Additionally, the statements of the Veteran and his representative at his hearing raise the issue of a relationship between the Veteran's service-connected diabetes and his hypertension. On remand, the addendum opinion should address this theory. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Nieves-Rodriguez v. Peake 22 Vet. App. 295, 300 (2008).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's November 2012 hypertension examination. If the previous VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. The Veteran's claims file (to include this decision) must be reviewed by the examiner providing the addendum opinion. Upon review of the claims file, pertinent medical history, and the relevant medical literature, the examiner should provide an opinion responding to the following: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service and specifically to his exposure to herbicide agents therein? 

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is aggravated by service-connected ischemic heart disease?

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is either proximately due to OR aggravated by service-connected diabetes mellitus, type II?

In rendering these opinions, the examiner should assume that the Veteran was exposed to herbicides in service. Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's conditions are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure. Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's conditions or whether they manifested in an unusual manner. 

The examiner should specifically review and comment on the American College of Occupational and Environmental Medicine article, submitted by the Veteran, which indicated that there may be a connection between hypertension and exposure to herbicides. The examiner should also review and comment on the internet article, submitted by the Veteran, regarding the relationship between hypertension and diabetes mellitus, type II.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a thorough rationale for each opinion given.

2. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim. If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




